Citation Nr: 1442898	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for chronic bronchitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1957 to September 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.

In November 2013 and April 2014, the Board remanded this matter for further evidentiary development.  The Board finds that there has been substantial compliance with the remand directives and the Board can proceed with adjudication of the claim on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA electronic claims file reveals documents that are either duplicative of the evidence in the VBMS electronic claims file or are not pertinent to the present appeal.  


FINDING OF FACT

The Veteran is shown as likely as not to have chronic bronchitis that had its clinical onset in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by chronic bronchitis is due to a disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The examination report reflects that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board notes that although the Veteran indicated that he received treatment for his chronic bronchitis every year and those treatment records were not obtained, the Veteran did not indicate where he sought treatment, did not submit the records himself, and did not sign and submit an authorization and consent to release information form for VA to request the records.  As such, the Board finds that the duty to assist has been satisfied.  

The Board remanded this matter in November 2013 and April 2014 to provide the Veteran with adequate VCAA notice, associate with the claims file any outstanding treatment records, and provide a VA examination to determine the etiology of the claimed bronchitis.  As all indicated development has been completed, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Legal Principles

As an initial matter, the Board notes that the Veteran does not allege, nor does the evidence reflect, that the disability for which he claims service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including bronchiectasis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).


Analysis

The Veteran contends that he has chronic bronchitis that began during his period of active service.  

The service treatment records showed that the Veteran was treated for a cold and sore throat in November 1957.  

In January 1959, the Veteran presented with a cough, sore throat, malaise and chest pain.  He reported that the symptoms started about 24 hours prior thereto.  On examination, the Veteran's pharynx was noted to be typical for a viral upper respiratory infection and that his chest was clear.  After two days, the Veteran was reported to be asymptomatic and he was instructed to return to duty.  

There was one additional notation of an upper respiratory infection and chest pain in the service treatment records.  The date of the notation was unclear.  

On VA examination in November 1959, the Veteran reported that he had not had bronchitis since discharge.  He added that he had had two incidents in service, but no current complaints.  

A March 1963 treatment record contained a notation that the Veteran experienced frequent exacerbations of a mild, chronic, productive cough.  He reported having first had trouble with bronchitis while in the military and that, since discharge, he had episodes of mild bronchitis with a productive cough.  

In a June 1963 statement, the Veteran stated, that during the previous two years, he had problems with bronchitis and experienced acute attacks that caused pain and difficulty breathing.  

On VA examination in September 1963, the examiner reported that, since the previous VA examination, the Veteran sought treatment for acute and recurrent bronchitis in January and February 1963.  The examiner further reported that the Veteran experienced tightness of his chest and a cough productive of greenish phlegm.  A diagnosis of mild chronic bronchitis, rule out bronchiectasis, and rule out bronchial asthma was rendered.  

In February 1989, the Veteran reported having had bronchitis and bronchial pneumonia for the last few years.  

A visit summary from November 2012 included a problem list that contained "acute bronchitis."  

On VA examination in May 2014, the Veteran reported that he was diagnosed with an episode of acute bronchitis in 1959 that had fully resolved.  He endorsed that, since separation, he had episodes of bronchitis one to two times per year.  Each episode lasted approximately six week and his symptoms included a cough with a heavy mucous production.  

After reviewing of the record and performing an examination of the Veteran, the examiner determined that the claimed bronchitis was less likely than not incurred in or caused by an in-service injury, event or illness.  

The examiner initially explained that, in regard to his current respiratory condition, it was unlikely that he had chronic bronchitis, because, by definition, bronchitis required at least three months of a productive cough in one year, for two consecutive years.  The examiner stated that, by the Veteran's own admission, his cough and sputum production only lasted about 6 weeks and usually occurred once per year, occasionally twice.  

The examiner stated that, even assuming that the Veteran had chronic bronchitis, the episode in January 1959 could not be considered to be acute bronchitis.  The examiner explained that a diagnosis of bronchitis required a cough that was present for at least 5 days and often lasted for 2 to 3 weeks and was followed by airway hyperactivity for up to 5 to 6 weeks.  The service treatment records showed that, after 2 days, he was asymptomatic and returned to duty.  

The examiner further explained that it was not possible to distinguish between a viral infection and bronchitis within the first 2 to 4 days of symptoms, and a diagnosis of bronchitis could only be made reliably when the cough persisted beyond 5 days.  

The examiner reported that, consequently, the diagnosis of acute bronchitis could not have reliably been made at the initial visit to sick call.  The examiner noted that it was obvious that the Veteran did not have bronchitis in January 1959 as he was asymptomatic after only 2 days.  

The examiner opined that, even if his current diagnosis was chronic bronchitis, it could not be related to service since he only had a 2 day upper respiratory tract infection in service.  

As an initial matter, the Board also notes that, to the extent that the Veteran was diagnosed with rule out bronchiectasis in 1963, there is no evidence to show that the Veteran currently has bronchiectasis or had bronchiectasis during service or within one year of separation.

However, on review, the Board finds that the Veteran has presented credible lay assertions regarding the recurrent nature of his respiratory symptoms beginning in and after service.  

The Board in this regard assigns the May 2014 VA examination report limited probative value to the extent that it did not fully address the Veteran's lay assertions or the findings of chronic bronchitis noted shortly after service.   

In reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not developed chronic bronchitis that had its clinical onset during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted in this case.  


ORDER

Service connection for chronic bronchitis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


